Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11/16/2021, with respect to the objections to the abstract and claims 39-48, 50, and 52 and the 35 U.S.C. 112(b) rejection of claims 39-41, 49, 51, and 54 have been fully considered and are persuasive. The amendments to the abstract and claims 39-52 and 54 overcome the previous objections and 112(b) rejection. The objections to the abstract and claims 39-48, 50, and 52 and the 35 U.S.C. 112(b) rejection of claims 39-41, 49, 51, and 54 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 39-45 in reference to Marchand et al. (U.S. 2016/0331529) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/16/2021 with respect to Kovalsky et al. (U.S. 9,066,801) have been fully considered but they are not persuasive. The Applicant argues that Kovalsky et al. does not teach a prosthesis comprising S struts. The Examiner respectfully disagrees, as Kovalsky does teach that the outer stent comprises struts which are in the shape of an “S,” and could therefore be interpreted as being S struts (as shown in Fig. A, derived from Fig. 3). While these struts are not in the same form as the S struts shown in Fig. 16 of the instant application, the S struts of Kovalsky et al. (as shown in Fig. A) meet all the limitations for S struts set forth in claim 39 under the broadest reasonable interpretation, and therefore would be interpreted as being S struts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39, 42, 46-48, and 51-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovalsky et al. (U.S. 9,066,801).
Regarding claim 39, Kovalsky et al. discloses a prosthesis comprising an outer stent (120, Fig. 1) and an inner stent (110), wherein the outer stent (120) is connected to the inner stent (110) by connecting struts (130), wherein the outer stent (120) and the inner stent (110) form a double layer (Fig. 1) that is fully capable of performing the intended use of providing for crush resistance, and wherein the outer stent (120) comprises S struts (as shown in Fig. A, derived from Fig. 3), which are considered S struts as they are in the shape of an “S.”
Additionally, the limitations that the outer stent and inner stent are laser cut, only the product will be examined. (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps recited in claim 39 further define or add any structural limitations to the component.

    PNG
    media_image1.png
    435
    338
    media_image1.png
    Greyscale

Regarding claim 42, Kovalsky et al. discloses a heart valve prosthesis comprising the prosthesis according to claim 39 and a valve (200) fixed thereto (col. 5, lines 10-11).
Regarding claim 46, Kovalsky et al. discloses the heart valve prosthesis according to claim 42, wherein: d) the outer stent (120) is a nitinol stent (col. 4, lines 60-61).
Regarding claim 47, Kovalsky et al. discloses the heart valve prosthesis according to claim 46, wherein: b) the catheter delivery is transfemoral catheter delivery (col. 8, lines 19-29).
Regarding claim 48, Kovalsky et al. discloses the heart valve prosthesis according to claim 46, wherein: the inner stent (110) is characterized by 12 cells circumferentially (Fig. 2), which is within the range of 4 to 30.
Regarding claim 51, Kovalsky et al. discloses the prosthesis according to claim 39, wherein the inner stent (110) and outer stent (120) are connected with 12 connecting struts (130; Figs. 1-2), which is within the range of 4 to 24.
Regarding claim 52, Kovalsky et al. discloses the prosthesis according to claim 51, wherein the inner stent (110) and outer stent (120) are connected with 12 connecting struts (130; Figs. 1-2), which is within the range of 6 to 14.
Regarding claim 53, Kovalsky et al. discloses a method of replacement heart valve therapy comprising implanting the heart valve prosthesis according to claim 42 in a subject in need thereof (col. 8, lines 19-29).
Regarding claim 54, Kovalsky et al. discloses the method of claim 53, wherein the prosthesis is delivered using a catheter comprising loading the prosthesis onto the catheter (col. 8, lines 19-20), introducing the catheter into the subject (col. 8, lines 20-24), moving the catheter to a target site (col. 8, lines 24-27), and deploying the prosthesis at the target site (col. 8, lines 27-29).
Regarding claim 55, Kovalsky et al. discloses the method of claim 54, wherein the prosthesis is delivered by transfemoral delivery (col. 8, lines 20-24).
Regarding claim 56, Kovalsky et al. discloses the prosthesis of claim 39, wherein the connecting strut (130) non-releasably joins the inner stent (110) and the outer stent (120; Figs 1 and 4).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Marchand et al. (U.S. 2016/0331529) in view of Miyashiro (U.S. 10,702,378).
Regarding claim 39, Marchand et al. discloses a prosthesis comprising an outer stent (4, Fig. 3b) that is a laser cut (paragraph 0140) stent and an inner stent (5) that is a laser cut stent (paragraph 0140), wherein the outer stent (4) is connected to the inner stent (5) by connecting struts (as shown in Fig. B, derived from Fig. 1), which are formed from the struts connecting the inner and outer stent along the bottom of the prosthesis from the perspective of Fig. 1, and wherein the outer stent (4) and the inner stent (5) form a double layer (Fig. 1) that is fully capable of performing the intended use of providing for crush resistance.
Additionally, the limitations that the outer stent and inner stent are laser cut, only the product will be examined. (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps recited in claim 39 further define or add any structural limitations to the component.

    PNG
    media_image2.png
    380
    467
    media_image2.png
    Greyscale

Marchand et al. does not disclose that the outer stent comprises S struts. Miyashiro discloses a heart valve device analogous to that of Marchand et al. Miyashiro teaches a valve with an outer stent (120, Figs. 8 and 20) wherein the base area (122) of the outer stent (120) which connects to an inner stent (110, Fig. 6a) comprises S struts (622, Fig. 20), which are considered S struts as they comprise a portion (624) with a serpentine, S-shaped geometry (Fig. 20). Miyashiro teaches that including such struts with a flexible S-shaped portion allows for the struts to flex and for the outer stent (120) to be deformed by the native annulus while mitigating the commissure forces exerted against the inner stent (110), whereas maintaining a stiff, non-curved portion helps to provide the desired radially outward force against the native annulus for securing the prosthetic heart valve device at the native heart valve (col. 15, lines 10-24). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Marchand et al. with the teachings of Miyashiro by including the S struts of Miyashiro in the outer stent of Marchand et al. in order to allow for the outer stent to be deformed by the native annulus while mitigating the commissure forces exerted against the inner stent and to help provide the desired radially outward force against the native annulus for securing the prosthetic heart valve device at the native heart valve.
Regarding claim 40, the present combined citation of Marchand et al. in view of Miyashiro discloses the prosthesis according to claim 39. Additionally, Marchand et al. discloses that:  b) proximal, middle, and distal areas of the prosthesis have different outer diameters in an expanded state of the prosthesis (Fig. 1).
Regarding claim 41, the present combined citation of Marchand et al. in view of Miyashiro discloses the prosthesis according to claim 44. Additionally, Marchand et al. discloses that: c) the middle area forms a groove (Fig. 1).
Regarding claim 42, the present combined citation of Marchand et al. in view of Miyashiro discloses the prosthesis according to claim 39. Additionally, Marchand et al. discloses that this prosthesis is a heart valve prosthesis, which therefore comprises the prosthesis, with a valve (13) fixed thereto (Fig. 7c).
Regarding claim 43, the present combined citation of Marchand et al. in view of Miyashiro discloses the heart valve prosthesis according to claim 42. Additionally, Marchand et al. discloses that the valve (13) is fixed to the prosthesis by one or more sutures, as the valve is connected to the prosthesis via a valve support (paragraph 0193), which is connected to the prosthesis via sutures (paragraph 0195).
Regarding claim 44, the present combined citation of Marchand et al. in view of Miyashiro discloses the heart valve prosthesis according to claim 43. Additionally, Marchand et al. discloses that the inner stent (5) is a laser cut (paragraph 0140) nitinol (paragraph 0144) tube (Fig. 1).
Additionally, the limitation that the inner stent is laser cut, only the product will be examined. (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps recited in claim 44 further define or add any structural limitations to the component.
Regarding claim 45, the present combined citation of Marchand et al. in view of Miyashiro discloses the heart valve prosthesis according to claim 44. Additionally, Marchand et al. discloses that the inner stent (5): a) has an inner diameter of between 8 mm and 40 mm (paragraph 0135, Fig. 2).

Claims 49-50 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kovalsky et al. (U.S. 9,066,801) as applied to claim 39 in view of Gross et al. (U.S. 10,245,143).
Regarding claims 49-50 and 57, Kovalsky et al. discloses the heart valve prosthesis according to claim 42 (claims 49-50) and the prosthesis of claim 56 (claim 57). Kovalsky et al. does not disclose that the connecting struts further comprise one or more sutures, a welding, one or more screws, or one or more clips (claims 49 and 56) or that the one or more clips is characterized by an interlocking tooth and an interlocking yoke and a cover (claim 50). Gross et al. discloses a prosthetic heart valve analogous to that of Kovalsky et al. The valve of Gross et al. includes a connecting strut (526, Fig. 3) which is a clip (Fig. 3; claims 49 and 57). This clip is characterized by an interlocking tooth (523) and an interlocking yoke (524) and a cover (528; claim 50). Such a configuration allows for parts of the heart valve prosthesis to be adjusted in one direction while remaining stable in the other and allows for these adjustments to be done after deployment of the heart valve prosthesis (col. 15, line 62 – col. 16, line 3). This allows for the device to be adapted to the anatomy of the patient.
It would have been obvious to one skilled in the art at the time of filing to have modified the heart valve prosthesis of Kovalsky et al. with the teachings of Gross et al. by adding the clip structure of Gross et al. to the connecting struts of Kovalsky et al. in order to allow for the device to be adapted to the anatomy of the patient. This would result in the heart valve prosthesis of Kovalsky et al. wherein the connecting struts further comprise one or more clips (claims 49 and 57) and the one or more clips are characterized by an interlocking tooth and an interlocking yoke and a cover (claim 50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774